Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a joint, a method of preparing a joint and a system for monitoring a stress and/or strain in a joint where the sensing component comprising a length of optical fiber embedded in the joint and/or attached to a surface of the joint, where the sensing component is free of a grating etched in the optical fiber.
Schulz et al (US 2004/0099801), the closest prior art, discloses a joint comprising at least a first component and a second component, where a surface of the first component and a surface of the second component are attached to one another at a joint, where the joint is an adhesive joint, further where the joint is configured to provide stress and/or strain values at one or more locations in the joint, where the stress and/or strain values can be provided periodically. Schulz does not teach or suggest a joint, a method of preparing a joint and a system for monitoring a stress and/or strain in a joint where the sensing component comprising a length of optical fiber embedded in the joint and/or attached to a surface of the joint, where the sensing component is free of a grating etched in the optical fiber.
Ihn et al (US 2012/0265449) discloses a system for monitoring the adhesive integrity within a cured bondline of a bonded structural assembly where the adhesive layer comprises a toughened acrylic adhesive. Ihn does not teach or suggest a joint, a method of preparing a joint .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746